Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 21-54 in the reply filed on 7/12/21 is acknowledged.
Claims 1-20, 55-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62438298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not describe the claimed system of claim 21. Rather the application focuses on methods and describes using an atomizer apparatus and states the atomizer can be a commercially available atomizer from LMA Teleflex (Spec 0188). Accordingly, claims 21-54 are not entitled to the benefit of the prior application. 

Information Disclosure Statement
The information disclosure statement filed 3/20/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed, specifically the lined through WO documents.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because multiple drawings contain illegible text, are informal, or do not meet the drawing requirements of 37 C.F.R. 1.84. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: temperature control system in claim 27 and positive pressure system in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 39-40, 43-49, 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the positive pressure system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 depends from claim 35 which recites a “spray head and a collar encircling a distal end of the spray head”. Claim 36 similarly recites “a spray head and a film encircling a distal end of the spray head”. Therefore it is unclear how the collar and film both encircle the distal end of the spray head, whether they are meant to overlap, be placed adjacent or some other configuration. 
Claim 39 recites the limitation "the payload" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "wherein said alcohol" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 39 and not from claim 38 as written.
Claims 43, 44, 45, recite the limitation "wherein said aqueous solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 39 and not from claim 38 as written.
Claim 46, 47, 48, recites the limitation "wherein said non-adherent cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 38 and not from claim 37 as written.
Claim 49 recites the limitation "wherein said payload" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 39 and not from claim 38 as written.
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “The system of claim 21 for use to deliver…” which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. MPEP 2173.05(q). 
Claim 54 recites the limitation "wherein said population of non-adherent cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this claim should depend from claim 38 and not from claim 37 as written.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 53 is alternatively rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites the limitation “The system of claim 21 for use to deliver…” is not a proper apparatus or process claim as it does not recite any structural elements of the system or any proper process steps. See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-28, 30-34, 38 is/are rejected under 35 U.S.C. 102a1 as being anticipated by MAGUIRE (WO 2016/065341) supplied by applicant on the IDS dated 6/19/19. 
With respect to claim 21, 25, 30-31, 38, MAGUIRE discloses a delivery apparatus for cells comprising an atomizer (housing) with a support that holds a plate of sample wells with cells 
With respect to claim 22-23, MAGUIRE discloses a support actuator for the support holding the plate of wells (addressable well assembly) that is configured to move the plate so as to align the wells with the atomizer emitter (delivery solution applicator) to the wells for delivering solution (0187-189). 
With respect to claim 27-28, MAGUIRE discloses the support (enclosure) includes a heating element (temperature control system) for controlling the temperature/environment of the plate (0186). 
With respect to claim 32-34, MAGUIRE discloses a microprocessor to control any or all parts of the apparatus, (0062, 0195) which is capable of being configured to perform all of the recited steps. 
With respect to claims 26, 39-54, regarding the contents of the system and delivery rate, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents used in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carry out the process. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGUIRE (WO 2016/065341) supplied by applicant on the IDS dated 6/19/19. 
With respect to claim 24, MAGUIRE discloses the atomizer has a mounting assembly coupled to multiple emitters (delivery solution applicator) (Fig 2) but does not explicitly disclose the assembly is configured to couple to the stop solution and culture medium applicators as well. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the stop solution and culture medium applicators in place of the . 


Claim 29 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAGUIRE (WO 2016/065341) supplied by applicant on the IDS dated 6/19/19 in view of DOMANSKY (US 2015/0079670). 
With respect to claim 29, MAGUIRE discloses the nebulizer (Fig 2) as addressed above, but does not explicitly disclose a nozzle assembly configured to seal an open of the well and deliver a vapor. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a nebulizer assembly in which the nebulizer includes an insert forming a chamber with a nozzle plate (0056, 0065, 0096, Fig 9b). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include the nozzle plate of DOMANSKY to because it provides a means to deliver entities to cells cultured in a multi-well plate (0096) and helps align the nebulizer spray to the desired portion of the well. 
With respect to claims 35-36, MAGUIRE discloses the nebulizer (spray head) (Fig 2) as addressed above, but does not explicitly disclose a collar or film encircling the distal end of the spray head. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a nebulizer assembly in which the nebulizer includes an insert forming a chamber with walls (collar) encircling the distal end of the nozzles; or a support film with an aperture through for nebulizer (film encircling spray head) (0056, 0065) and the nozzle plate is position a short distance above the cells (gap between plate and collar) (0096, Fig 9b). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include the insert 
With respect to claim 37, MAGUIRE discloses the atomizer device (Fig 2) but does not explicitly disclose further comprising a vibration system coupled to a membrane holder to vibrate a membrane. However, DOMANSKY discloses a device for in-vitro aerosol delivery comprising a vibrating mesh nebulizer (membrane holder with membrane) attached to a piezoelectric element (vibration system) (0014, 0093-95, Fig 8B). It would have been obvious to one of ordinary skill in the art to modify the device of MAGUIRE to include vibration system of DOMANSKY to because it causes a dose of an entity to be nebulized through the nozzle in a predefined direction (0014). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references that are related to atomizing liquid applied to cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799